        CASE 0:17-cv-01884-PAM-HB Document 564 Filed 02/06/20 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    In re EpiPen ERISA Litigation                        Civil No. 17-cv-1884 (PAMHB)

    (This Document Applies to All Actions)             SECOND AMENDED 1 THIRD
                                                       ORDER REGARDING CASE
                                                      MANAGEMENT CONFERENCES

HILDY BOWBEER, United States Magistrate Judge

         The undersigned will convene case management conferences in this matter in

Courtroom 7D of the Warren E. Burger Federal Building and United States Courthouse,

316 North Robert Street, St. Paul, Minnesota, approximately every six weeks at least

through the duration of the discovery period. The conferences do not relieve counsel of

the obligation to meet and confer in good faith to resolve or narrow disputes without the

need for the Court’s assistance.

         In advance of each call, counsel for the parties shall meet and confer about the

issues to be discussed, and then e-file with the Court, on the due dates set forth below, a

joint agenda that identifies and prioritizes the matters to be discussed and identifies the

attorneys who expect to speak to those matters. The Court will permit participation by

telephone and will circulate conference bridge call-in information a day or two in

advance of each conference, but strongly encourages attendance in person for any

attorney who expects to speak to an item on the agenda.




1
        The only changes to this order change the due dates of the IDR “responding party”
letters and the Update letters from one day before each conference to two days before
each conference.
      CASE 0:17-cv-01884-PAM-HB Document 564 Filed 02/06/20 Page 2 of 4



       The agenda must clearly identify any matter on which the parties wish—and have

agreed—to seek a resolution at the conference through the Court’s IDR process. Any

party seeking relief through the IDR process at the case management conference must e-

file a letter by the applicable due date identified below, setting forth its position on the

matters on which it seeks relief. The opposing party may e-file a responsive letter. IDR

position letters should be brief – ideally not more than five pages, single-spaced.

Exhibits should be kept to a minimum, and should include only what is necessary for the

Court to understand and address the dispute. Documents already a part of the record may

be cited by docket number and need not be attached.

       In addition to the joint agenda, each side must file a letter by the deadline

identified below that updates the Court on the status of discovery and that side’s progress

and perspective as to the topics identified on the agenda. This should also include any

matters on which the Court requested an update during the previous case management

conference, and any developing disputes on which the parties do not yet seek a decision

from the Court, provided the opposing party or parties were apprised of the intention to

raise the issue at the meet and confer about the proposed agenda. To the extent that

report varies from party to party and cannot be captured in a single letter, individual

parties may provide supplemental update letters.

       The Court frowns on sandbagging and ambushing. Therefore, parties should

generally not raise an issue in their update letters or at the conference if they have not

informed the opposing party or parties of their intention to raise the issue with the Court,




                                               2
      CASE 0:17-cv-01884-PAM-HB Document 564 Filed 02/06/20 Page 3 of 4



ideally in sufficient time to allow the opposing party or parties an opportunity to include

their position on the issue in their own update letter.

       The case management conferences for 2020 will take place as set forth below:

       1. Thursday, February 6, 2020, at 1:00 p.m. CST

            Joint agenda due: January 30, 2020, by 5:00 p.m. CST

            IDR “moving party” letters due: January 31, 2020, by 5:00 p.m. CST

            IDR “responding party” letters due: February 5, 2020, by 5:00 p.m. CST

            Update letters due: February 5, 2020, by 5:00 p.m. CST

       2. Thursday, March 19, 2020, at 1:00 p.m. CDT

            Joint agenda due: March 12, 2020, by 5:00 p.m. CDT

            IDR “moving party” letters due: March 13, 2020, by 5:00 p.m. CDT

            IDR “responding party” letters due: March 17, 2020, by 5:00 p.m. CDT

            Update letters due: March 17, 2020, by 5:00 p.m. CDT

       3. Wednesday, April 29, 2020, at 1:00 p.m. CDT

            Joint agenda due: April 22, 2020, by 5:00 p.m. CDT

            IDR “moving party” letters due: April 23, 2020, by 5:00 p.m. CDT

            IDR “responding party” letters due: April 27, 2020, by 5:00 p.m. CDT

            Update letters due: April 27, 2020, by 5:00 p.m. CDT

       4. Monday, June 1, 2020, at 1:30 p.m. CDT

            Joint agenda due: May 26, 2020, by 5:00 p.m. CDT

            IDR “moving party” letters due: May 27, 2020, by 5:00 p.m. CDT

            IDR “responding party” letters due: May 28, 2020, by 5:00 p.m. CDT


                                              3
     CASE 0:17-cv-01884-PAM-HB Document 564 Filed 02/06/20 Page 4 of 4



           Update letters due: May 28, 2020, by 5:00 p.m. CDT

      5. Wednesday, July 15, 2020, at 1:00 p.m. CDT

           Joint agenda due: July 8, 2020, by 5:00 p.m. CDT

           IDR “moving party” letters due: July 9, by 5:00 p.m. CDT

           IDR “responding party” letters due: July 13, 2020, by 5:00 p.m. CDT

           Update letters due: July 13, 2020, by 5:00 p.m. CDT

      6. Wednesday, August 26, 2020, at 1:00 p.m. CDT

           Joint agenda due: August 19, 2020, by 5:00 p.m. CDT

           IDR “moving party” letters due: August 20, 2020, by 5:00 p.m. CDT

           IDR “responding party” letters due: August 24, 2020, by 5:00 p.m. CDT

           Update letters due: August 24, 2020, by 5:00 p.m. CDT

      7. Wednesday, September 30, 2020, at 1:00 p.m. CDT

           Joint agenda due: September 23, 2020, by 5:00 p.m. CDT

           IDR “moving party” letters due: September 24, 2020, by 5:00 p.m. CDT

           IDR “responding party” letters due: September 28, 2020, by 5:00 p.m. CDT

           Update letters due: September 28, 2020, by 5:00 p.m. CDT

      IT IS SO ORDERED.




Dated: February 6, 2020                s/ Hildy Bowbeer
                                      HILDY BOWBEER
                                      United States Magistrate Judge




                                         4
